DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 11-13, and 15-18 of U.S. Patent No. 10595512. Although the claims at issue are not identical, they are not patentably distinct from each other because they do not claim any limitations that would result in a structural difference from the patented invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US-5088272-A) in view of Therrian (US-20100294212-A1)
Regarding claim 21, Anderson et al discloses (see the embodiment of figure 3) a head collar for an animal, the head collar comprising:
a clasp (55);
a head strap (51) extending through first and second channels (56, 60) formed in the clasp, the head strap having a first end secured to a slip loop (the ring at the top of 51) and a second end; 
a nose strap (52) extending through the first and second channels formed in the clasp to provide a nose loop for  passing over a nose of the animal, the nose strap having first and second ends (62) terminating below the clasp;
the head strap passing once through the slip loop to form a head loop for passing over a head of the animal; 
wherein when fitted to the animal, the clasp is positioned below a lower jaw of the animal and secures the first and second ends of the nose strap and a portion of the head loop below the lower jaw of the animal, and the head loop is positioned that the slip loop is situated behind an ear of the animal (see figure 6).
Anderson et al does not disclose that the second end of the head strap is secured to a lead attachment. Therrian teaches a head collar for an animal, the head collar comprising a head strap (Loop A) extending through first and second channels formed in a clasp (20), the head strap having fa first end secured to a slip loop (10) and a second end secured to a lead attachment (Loop D) (see figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al with the second end of the head strap secured to a lead attachment as disclosed by Therrian for the benefit of allowing some looseness in the head collar (Therrian: page 1, [0009]). 
Anderson et al as modified above in view of Therrian does not teach that the nose strap extends through third and fourth channels; however, it would have been an obvious matter of design choice to have the nose strap extend through third and fourth channels, since applicant has not disclosed that the third and fourth channels solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with only first and second channels as disclosed by Anderson. This would be done for the benefit of using a suitable clasp type readily available to the manufacturer. 
Regarding claim 28, Anderson et al discloses (see the embodiment of figure 3) a head collar for an animal, the head collar comprising:
a clasp (55);
not more than two straps (51, 52), the two straps including a head strap (51) and a nose strap (52) but not a chest strap or a torso strap;
the head strap extending through first and second channels (56, 60) formed in the clasp, the head strap having a first end secured to a slip loop (the ring at the top of 51) and a second end; 
the nose strap extending through the first and second channels formed in the clasp to provide a nose loop for  passing over a nose of the animal, the nose strap having first and second ends (62) terminating below the clasp;
the head strap passing once through the slip loop to form a head loop for passing over a head of the animal; 
wherein when fitted to the animal, the clasp secures the first and second ends of the nose strap and a portion of the head loop below a lower jaw of the animal, and the head loop is positioned so that the slip loop is situated behind an ear of the animal (see figure 6). 
Anderson et al does not disclose that the second end of the head strap is secured to a lead attachment. Therrian teaches a head collar for an animal, the head collar comprising a head strap (Loop A) extending through first and second channels formed in a clasp (20), the head strap having fa first end secured to a slip loop (10) and a second end secured to a lead attachment (Loop D) (see figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al with the second end of the head strap secured to a lead attachment as disclosed by Therrian for the benefit of allowing some looseness in the head collar (Therrian: page 1, [0009]). 
Anderson et al as modified above in view of Therrian does not teach that the nose strap extends through third and fourth channels; however, it would have been an obvious matter of design choice to have the nose strap extend through third and fourth channels, since applicant has not disclosed that the third and fourth channels solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with only first and second channels as disclosed by Anderson. This would be done for the benefit of using a suitable clasp type readily available to the manufacturer.
Regarding claim 35, Anderson et al discloses (see the embodiment of figure 3) a head collar for an animal, the head collar comprising:
a clasp (55);
a head strap (51) extending through first and second channels (56, 60) formed in the clasp, the head strap having a first end secured to a slip loop (the ring at the top of 51) and a second end; 
a nose strap (52) extending through the first and second channels formed in the clasp to provide a nose loop for  passing over a nose of the animal, the nose strap having first and second ends (62) terminating below the clasp;
the head strap passing once through the slip loop to form a head loop for passing over a head of the animal; 
wherein when fitted to the animal, the clasp secures the first and second ends of the nose strap and a portion of the head loop below a lower jaw of the animal, and the head loop is positioned so that the slip loop is situated behind an ear of the animal (see figure 6); and
wherein the nose strap and the head strap are configured to fit and control a dog ranging in weight from less than twenty pounds to more than one hundred pounds (column 5, lines 29-57).
Anderson et al does not disclose that the second end of the head strap is secured to a lead attachment. Therrian teaches a head collar for an animal, the head collar comprising a head strap (Loop A) extending through first and second channels formed in a clasp (20), the head strap having fa first end secured to a slip loop (10) and a second end secured to a lead attachment (Loop D) (see figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al with the second end of the head strap secured to a lead attachment as disclosed by Therrian for the benefit of allowing some looseness in the head collar (Therrian: page 1, [0009]). 
Anderson et al as modified above in view of Therrian does not teach that the nose strap extends through third and fourth channels; however, it would have been an obvious matter of design choice to have the nose strap extend through third and fourth channels, since applicant has not disclosed that the third and fourth channels solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with only first and second channels as disclosed by Anderson. This would be done for the benefit of using a suitable clasp type readily available to the manufacturer.
Regarding claims 22 and 29, Anderson et al as modified above in view of Therrian teaches a head collar wherein when fitted to the animal, the slip loop is situated near a top and back of the head of the animal (Anderson et al: figure 6) (Therrian: figure 1).
Regarding claims 23, 30, and 36, Anderson et al as modified above in view of Therrian teaches a head collar wherein when fitted to the animal, a pulling force applied to a lead coupled to the lead attachment results in a substantially vertical deflection nose downward of the head of the animal (based on structurally identical components capable of identical arrangement on an animal as outlined above).
Regarding claims 24, 31, and 37, Anderson et al as modified above in view of Therrian teaches a head collar wherein the head collar is configured to prevent a substantially lateral deflection sideways of the head of the animal in response to a pulling force applied to a lead coupled to the lead attachment (based on structurally identical components capable of identical arrangement on an animal as outlined above).
Regarding claims 25, 32, and 38, Anderson et al as modified above in view of Therrian teaches a head collar wherein the clasp is configured to selectively lock (Anderson et al: 63, 63A, 63B) the nose strap in the first and second channels formed in the clasp and to selectively release the nose strap to move within the first and second channels (Anderson et al: column 4, lines 12-24) (wherein the first and second channels are equivalent to the third and fourth channels as outlined above). 
Regarding claims 26, 33, and 39, Anderson et al as modified above in view of Therrian teaches a head collar wherein the clasp is configured to release the nose strap to move within the first and second channels automatically in response to a vertical tugging force applied to the first and second ends of the nose strap (based on structurally identical components capable of identical arrangement on an animal as outlined above) (wherein the first and second channels are equivalent to the third and fourth channels as outlined above).
Regarding claim 27, 34, and 40, Anderson et al as modified above in view of Therrian teaches a head collar further comprising a head strap lock situated between the lead attachment and the slip loop, the head strap lock configured to ensure that the head strap remains securely fitted to the head of the animal when a lead coupled to the lead attachment is slack (Therrian: 30; page 1 ,[0009]).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Wilhelm: US-0796025-A; Elkins et al: US-20110083616-A1; Stokes: US-20110011353-A1; and Rocchetti: US-4841915-A

	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644